Citation Nr: 0919382	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-14 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from January 1978 to 
November 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2007 rating decision in which the RO reopened 
a previously denied claim for service connection for PTSD, 
but denied the claim on the merits.  The Veteran filed a 
notice of disagreement (NOD) in November 2007, and the RO 
issued a statement of the case (SOC) in May 2008.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) later in May 2008.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence to reopen the claim has been received 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  In other words, the Board is required to first 
consider whether new and material evidence is presented 
before the merits of a claim can be considered.  See Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly-
and given the Board's favorable disposition of the petition 
to reopen-the Board has characterized the appeal as 
encompassing the two matters set forth on the title page.

The Board's decision on the petition to reopen the previously 
denied claim for service connection is set forth below.  The 
claim for service connection for PTSD is addressed in the 
remand following the order; this matter is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the petition to reopen the claim for service 
connection for PTSD has been accomplished.

2.  In a November 2004 decision, the RO denied the Veteran's 
claim for service connection for PTSD; although the Veteran 
filed an NOD and an SOC was issued, the Veteran did not file 
a timely substantive appeal.  

3.  Evidence associated with the claims file since the RO's 
November 2004 decision is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to unestablished facts necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The RO's November 2004 denial of service connection for 
PTSD is final. 
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  Since the November 2004 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for PTSD have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the petition to 
reopen the previously denied claim, the Board finds that all 
notification and development actions needed to fairly 
adjudicate this aspect of the appeal have been accomplished.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may 
be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The Veteran has claimed service connection for PTSD based on 
two incidents of sexual assault during military service.  
Hence, the present case falls within the category of 
situations, to include allegations of sexual assault, in 
which it is not unusual for there to be an absence of service 
records documenting the events of which a veteran alleges.  
See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999). 
38 C.F.R. § 3.304(f)(3) reflects a recognition that service 
records may not contain evidence of personal assault, and 
that alternative sources, including testimonial statements 
from confidants such as family members, roommates, fellow 
service members, or clergy, may provide credible evidence of 
an in-service stressor premised on personal assault.  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  
See also VA Adjudication Manual, M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Topic 17, Developing Claims for 
Service Connection for PTSD Based on Personal Trauma (Dec. 
13, 2005).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than a veteran's service records 
may corroborate a veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to:  a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

The RO denied the Veteran's original claim for service 
connection in November 2004.  At that time, the RO found that 
the Veteran did not have a current diagnosis of PTSD and 
there was insufficient credible evidence that the in-service 
stressors actually occurred.  Evidence considered included 
service treatment records, VA treatment records, private 
medical records, and the Veteran's statements.  Although the 
Veteran filed an NOD and an SOC was issued in May 2006, the 
Veteran did not file a timely substantive appeal; hence, the 
November 2004 decision is final based on the evidence of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103.

The Veteran sought to reopen his claim for service connection 
for PTSD in February 2007.  Under pertinent legal authority, 
VA may reopen and review a claim, which has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
November 2004 denial of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the record since the RO's November 2004 
denial includes VA treatment records dated from April 2007 to 
April 2008, which show that the Veteran was treated for PTSD 
related to military sexual trauma (MST) and associated 
anxiety.  Thus, the new evidence reflects a current diagnosis 
of PTSD, whereas, at the time of the prior denial, a 
diagnosis of PTSD had not been shown.  As these additional 
records had not previously been considered by agency 
adjudicators, and are not cumulative or redundant of evidence 
previously of record, they are "new." Moreover, since these 
records pertain to the matter of a current diagnosis, they 
relate to an unestablished fact necessary to substantiate the 
claim, and raise a reasonable possibility of substantiating 
the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been received, to this limited 
extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the matter of service connection for PTSD is 
warranted.

As mentioned above, pertinent to claims involving PTSD based 
on in-service personal assault, 38 C.F.R. § 3.304(f)(3) 
provides that evidence other than service records may 
corroborate the occurrence of a stressor.  VA may not deny 
PTSD claims based on personal assault without first advising 
claimants that evidence from sources other than a veteran's 
service records may help prove the stressor occurred.  38 
C.F.R. § 3.304(f)(3).  The RO has not furnished notice to the 
Veteran that adequately sets forth the criteria for 
establishing service connection for PTSD as due to personal 
assault, and the alternative means for establishing the 
occurrence of that claimed in-service stressor.  This action 
should be accomplished on remand.

In addition, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Bath 
VA Medical Center (VAMC) dated through April 2008.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain any records of 
treatment for PTSD from the Bath VAMC since April 2008, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities. 

Also, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claim 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full VCAA compliance.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development or notification action deemed 
warranted by the VCAA prior to adjudicating the claim 
remaining on appeal (to include arranging for the Veteran to 
undergo examination for PTSD, if warranted).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Bath 
VAMC all records of evaluation and/or 
treatment for the Veteran's PTSD since 
April 2008.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal, that is not currently of 
record.

The RO's letter should provide notice as 
to the information and evidence needed to 
establish service connection for PTSD due 
to a personal assault, providing specific 
notice of the provisions of 38 C.F.R. 
§ 3.304(f)(3).  The RO should clearly 
advise the Veteran that evidence from 
sources other than his service records, or 
evidence of behavior changes, may 
constitute credible supporting evidence of 
the stressor and allow him the opportunity 
to furnish this type of evidence or advise 
VA of potential sources of such evidence, 
under 38 C.F.R. 
§ 3.304(f)(3).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
examination for PTSD, if appropriate), the 
RO should adjudicate the claim for PTSD in 
light of all pertinent evidence and legal 
authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


